DETAILED ACTION

This action is in response to the application filed on 8/12/2021. 
      Claims 1-14 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 11/10/2021 have been considered by the examiner (see attached PTO-1449).





Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 1-4, 6-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 11290646 B2; hereinafter Zhao) in view of Kajiwara et al. (US 20140009796 A1; hereinafter Kajiwara).

Regarding the claim 1, Zhao discloses the invention substantially as claimed.    

Zhao discloses,
1. A capturing device comprising:
a lens block that includes a lens for focusing light from a subject during a daytime, the subject including a vehicle;
[3:34-45] “The camera of the present disclosure will be briefly introduced below. Specifically, FIG. 1 is a schematic structural diagram of a camera shown in an example of the present disclosure. Referring to FIG. 1, the camera provided in this example includes a lens 11, a light splitting module 12 arranged on a light exiting path of the lens 11, a first image sensor 13 and a second image sensor 14 respectively arranged on different light exiting light paths of the light splitting module 12, a polarizer 15 arranged between the light splitting module 12 and the first image sensor 13, and a chip 16 connected to the first image sensor 13 and the second image sensor 14 respectively.”

[5:58-61] “In this way, an image capturing method suitable for both night and daytime can be provided to avoid the problem of light pollution or the obtained snapshot not meeting the requirements.”

an image sensor configured to capture an image based on the light from the subject focused by the lens; and
[3:34-45] “The camera of the present disclosure will be briefly introduced below. Specifically, FIG. 1 is a schematic structural diagram of a camera shown in an example of the present disclosure. Referring to FIG. 1, the camera provided in this example includes a lens 11, a light splitting module 12 arranged on a light exiting path of the lens 11, a first image sensor 13 and a second image sensor 14 respectively arranged on different light exiting light paths of the light splitting module 12, a polarizer 15 arranged between the light splitting module 12 and the first image sensor 13, and a chip 16 connected to the first image sensor 13 and the second image sensor 14 respectively.”

a processor configured to generate a face image of an occupant riding in the vehicle…
[1:22-25] “When taking a snapshot, it is generally required to obtain information
such as license plate color, license plate number, vehicle body color, and face information of the driver in the vehicle.”

[10:49-56] “Further, the camera further includes an image processing device, wherein:
the image processing device is configured to perform ISP processing and encoding processing on the visible light image in the first working mode; perform ISP processing and encoding processing on the fused image resulted from the fusion processing in the second working mode.”

Zhao does not disclose,
…based on an M number of captured images of the subject which are captured by the image sensor at different times, the M number being an integer equal to or greater than 2, wherein the processor generates the face image of the occupant further based on an N number of captured images in which a luminance value of a region of interest is equal to or smaller than a threshold value among the M number of captured images of the subject, the N number being an integer equal to or smaller than the M number.

Kajiwara discloses,
…based on an M number of captured images of the subject which are captured by the image sensor at different times, the M number being an integer equal to or greater than 2, wherein the processor generates the face image of the occupant further based on an N number of captured images in which a luminance value of a region of interest is equal to or smaller than a threshold value among the M number of captured images of the subject, the N number being an integer equal to or smaller than the M number.
“[0143] Likewise, it is determined in steps S2202 to S2205 for each face region included in the image of interest whether or not an average luminance and average color difference components are included in a predetermined threshold range indicating a satisfactory flesh color region. Only an image for which YES is determined in all steps S2202 to S2205 is applied to the subsequent layout generation processing. Note
that since this filtering processing is executed for the purpose of excluding images which are apparently judged to be unnecessary in the subsequent temporary layout generation processing, the thresholds are desirably relatively moderately set. For example, when a difference between Th Y Low and ThY_High in the determination of the entire image luminance in step S2201 is extremely smaller than an image
dynamic range, the number of images for which YES is determined is decreased accordingly. In the filtering processing of this embodiment, in order to avoid such situation, the thresholds are set so that the difference between Th Y Low and Th Y High is set to be as large as possible, but apparently abnormal images can be excluded.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Kajiwara and apply them on the teachings of Zhao to incorporate the selection of the frames for generating a facial image when performing imaging of the vehicle and the driver in Zhao.
One would be motivated as using only certain frames containing usable or better quality image region such as the face region would have improved image quality as taught by Kajiwara.  

Unless stated otherwise, the same explanation for the rationale for the following dependent claims applies as given for the independent claim.

2. The capturing device according to claim 1, wherein the processor, for each pixel that constitutes the region of interest, derives an averaged value of the N number of captured images and generates the face image of the occupant based on the averaged value for the each pixel.
Kajiwara “[0143] Likewise, it is determined in steps S2202 to S2205 for each face region included in the image of interest whether or not an average luminance and average color difference components are included in a predetermined threshold range indicating a satisfactory flesh color region. Only an image for which YES is determined in all steps S2202 to S2205 is applied to the subsequent layout generation processing. Note
that since this filtering processing is executed for the purpose of excluding images which are apparently judged to be unnecessary in the subsequent temporary layout generation processing, the thresholds are desirably relatively moderately set. For example, when a difference between Th Y Low and ThY_High in the determination of the entire image luminance in step S2201 is extremely smaller than an image
dynamic range, the number of images for which YES is determined is decreased accordingly. In the filtering processing of this embodiment, in order to avoid such situation, the thresholds are set so that the difference between Th Y Low and Th Y High is set to be as large as possible, but apparently abnormal images can be excluded.”

3. The capturing device according to claim 1, a value of the M number is predetermined.
Kajiwara “[0143] Likewise, it is determined in steps S2202 to S2205 for each face region included in the image of interest whether or not an average luminance and average color difference components are included in a predetermined threshold range indicating a satisfactory flesh color region. Only an image for which YES is determined in all steps S2202 to S2205 is applied to the subsequent layout generation processing. Note
that since this filtering processing is executed for the purpose of excluding images which are apparently judged to be unnecessary in the subsequent temporary layout generation processing, the thresholds are desirably relatively moderately set. For example, when a difference between Th Y Low and ThY_High in the determination of the entire image luminance in step S2201 is extremely smaller than an image
dynamic range, the number of images for which YES is determined is decreased accordingly. In the filtering processing of this embodiment, in order to avoid such situation, the thresholds are set so that the difference between Th Y Low and Th Y High is set to be as large as possible, but apparently abnormal images can be excluded.”


4. The capturing device according to claim 1, wherein the processor generates the M number of window glass images cut out from window glass parts in the M number of captured images of the subject, respectively.
Zhao [3:34-45] “The camera of the present disclosure will be briefly introduced below. Specifically, FIG. 1 is a schematic structural diagram of a camera shown in an example of the present disclosure. Referring to FIG. 1, the camera provided in this example includes a lens 11, a light splitting module 12 arranged on a light exiting path of the lens 11, a first image sensor 13 and a second image sensor 14 respectively arranged on different light exiting light paths of the light splitting module 12, a polarizer 15 arranged between the light splitting module 12 and the first image sensor 13, and a chip 16 connected to the first image sensor 13 and the second image sensor 14 respectively.”

Zhao [5:58-61] “In this way, an image capturing method suitable for both night and daytime can be provided to avoid the problem of light pollution or the obtained snapshot not meeting the requirements.”

Kajiwara “[0143] Likewise, it is determined in steps S2202 to S2205 for each face region included in the image of interest whether or not an average luminance and average color difference components are included in a predetermined threshold range indicating a satisfactory flesh color region. Only an image for which YES is determined in all steps S2202 to S2205 is applied to the subsequent layout generation processing. Note
that since this filtering processing is executed for the purpose of excluding images which are apparently judged to be unnecessary in the subsequent temporary layout generation processing, the thresholds are desirably relatively moderately set. For example, when a difference between Th Y Low and ThY_High in the determination of the entire image luminance in step S2201 is extremely smaller than an image
dynamic range, the number of images for which YES is determined is decreased accordingly. In the filtering processing of this embodiment, in order to avoid such situation, the thresholds are set so that the difference between Th Y Low and Th Y High is set to be as large as possible, but apparently abnormal images can be excluded.”

It is understood that in Zhao-Kajiwara, the captured images and the facial portions of the images will be through the window of the vehicle.

6. The capturing device according to claim 1, wherein the region of interest is a position of a face of the occupant in the vehicle.

7. The capturing device according to claim 1, further comprising:
a sensor configured to detect a daytime mode, wherein the processor is configured to generate the face image of the occupant, when the sensor detects the daytime mode.

Regarding the claims 8-11, they recite elements that are at least included in the claims 1-4 above in various combinations but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  

13. The capturing device according to claim 9, wherein the region of interest is a position of a window glass on a front passenger seat side of the vehicle.
Zhao [1:22-25] “When taking a snapshot, it is generally required to obtain information
such as license plate color, license plate number, vehicle body color, and face information of the driver in the vehicle.”
Absent further elaboration, the “passenger seat side” in the claim may be front or side or even rear window of the vehicle. Given so, it is understood that the reference discloses at least one of the front, side or the rear window of the vehicle in the reference.

14. The capturing camera according to claim 9, further comprising:
a sensor configured to detect a daytime mode, wherein the processor is configured to generate the face image, when the sensor detects the daytime mode.
Zhao [5:58-61] “In this way, an image capturing method suitable for both night and daytime can be provided to avoid the problem of light pollution or the obtained snapshot not meeting the requirements.”

Zhao [1:22-25] “When taking a snapshot, it is generally required to obtain information
such as license plate color, license plate number, vehicle body color, and face information of the driver in the vehicle.”

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao-Kajiwara as applied to the claims 1 and 4 above, further in view of Kawada US 20080310726 A1).

Regarding the claim 5, Zhao-Kajiwara discloses the invention substantially as claimed as mentioned for the claims 1 and 4 above.    

Zhao-Kajiwara does not disclose.
5. The capturing device according to claim 4, wherein the processor enlarges or reduces each size of the M number of window glass images so that each of the M number of window glass images has a same size as one another.

Kawada discloses,
5. The capturing device according to claim 4, wherein the processor enlarges or reduces each size of the M number of window glass images so that each of the M number of window glass images has a same size as one another.
[0118] Further, in the face detection unit 40 the through-image extraction section 46 acquires image data relating to the above through-image. Image size enlargement processing and reduction processing is performed by the enlargement/reduction processing section 48 after acquisition. The comparison section 62 then determines whether there is a face present in the image data of whichever size, by successive comparisons of the brightness values at the size representing the read-out unit for each of the plural image data obtained by image size enlargement processing and reduction processing, with the brightness values of the specific size of template data.


It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Kawada and apply them on the teachings of Zhao-Kajiwara to incorporate the adjustment of the size of the facial region for purpose of comparing to a brightness threshold when performing imaging of the vehicle and the driver in Zhao-Kajiwara.
One would be motivated as comparing of identical size pictures/regions would have allowed for a more accurate comparison as taught by Kawada.

Unless stated otherwise, the same explanation for the rationale for the following claim applies as given for the claim 5.

12. The capturing device according to claim 11, wherein the processor enlarges or reduces each size of the M number of window glass images so that each of the M number of window glass images has a same size as one another.
[0118] Further, in the face detection unit 40 the through-image extraction section 46 acquires image data relating to the above through-image. Image size enlargement processing and reduction processing is performed by the enlargement/reduction processing section 48 after acquisition. The comparison section 62 then determines whether there is a face present in the image data of whichever size, by successive comparisons of the brightness values at the size representing the read-out unit for each of the plural image data obtained by image size enlargement processing and reduction processing, with the brightness values of the specific size of template data.
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balch (US 20210347298 A1) and Ju et al. (US 20140285635 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481